MEMORANDUM **
Yuriy Orlov-Lukianenko, a native and citizen of Ukraine, petitions for review of the Board of Immigration Appeals’ order affirming an immigration judge’s (“IJ”) order denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review adverse credibility findings for substantial evidence, Wang v. INS, 352 F.3d 1250, 1253 (9th Cir.2003), and we deny the petition for review.
The agency’s adverse credibility finding is supported by substantial evidence. OrIov-Lukianenko’s testimony was inconsistent with his declaration regarding the location of his alleged August 2001 encounter with the police. See id. at 1259 (“So long as one of the identified grounds is supported by substantial evidence and goes to the heart of [petitioner’s] claim of persecution, we are bound to accept the [agency’s] adverse credibility finding.”). Orlov-Lukianenko also failed to provide any evidence corroborating the existence of the purportedly disfavored political party that he claimed to support. See Sidhu v. INS, 220 F.3d 1085, 1090 (9th Cir.2000) (explaining that if the finder of fact does not believe the applicant, the applicant’s failure to corroborate his testimony can be fatal to his asylum application).
Because Orlov-Lukianenko did not challenge the denial of withholding of removal or CAT relief in his opening brief, he waived these issues. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.